Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 01/27/2020 claims 1-20 are pending in the present application, claims 1, 8, 15 being independent. In a telephonic interview setting forth the restriction (see attached interview summary) the Applicant was unable to elect over the phone and explicitly requested a written restriction in a timely manner which has prolonged prosecution in the present case and necessitated a written restriction action. 
Due to an undue burden imposed by the distinct aspects of the inventions in the groups presented below the Examiner presents the restriction for the different groups of inventions which the applicant may pursue individually, through divisional applications. The Examiner presented the Applicant with the opportunity to expedite prosecution via election over the phone (see attached interview summary). The Applicant declined the opportunity to elect over the phone and required a written Restriction Requirement. Accordingly the Examiner sets forth the restriction below for Applicant election.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-7 ( A session activation method at a mobility management function (AMF) node comprising “receiving, by an access and mobility management function (AMF) node, a service request message from a terminal device; and sending, by the AMF node, indication information to a control plane node based on the service request message, wherein the indication information is used to indicate that the AMF node receives the service request message from  drawn to different and distinct inventions reflected in the limitations noted above, such differences require the examiner to employ different search strategies to search for the limitation of group I from those required for any of the other groups, for example, group I requires searches directed to “receiving, by an access and mobility management function (AMF) node, a service request message from a terminal device; and sending, by the AMF node, indication information to a control plane node based on the service request message, wherein the indication information is used to indicate that the AMF node receives the service request message from the terminal device; receiving, by the  classified in H04W36/0011) and are clearly distinguished by distinctly requiring employing starkly different search queries to arrive at the separate inventions.
Group II.	Claims 8-20 (a method and terminal device for “session activation method, comprising: determining, by a terminal device, a to-be-activated protocol data unit (PDU) session of the terminal device based on an activation-related parameter; and sending, by the terminal device, an identifier of the to-be-activated PDU session of the terminal device to an access and mobility management function (AMF) node” wherein the invention of group II is distinct from the inventions in any of the other groups because the invention is solely directed to  determining, by a terminal device, a to-be-activated protocol data unit (PDU) session of the terminal device based on an activation-related parameter; and sending, by the terminal device, an identifier of the to-be-activated PDU session of the terminal device to an access and mobility management function (AMF) node that require a different searches and classifications which place an undue burden on the Examiner. The inventions are related to one another but are distinct because the invention of group II is directed to a method of functionality carried out on a terminal device and the  drawn to different and distinct inventions reflected in the limitations noted above, such differences require the examiner to employ different search strategies to search for the limitation of group II from those required for any of the other groups, for example, group I requires searches directed to “receiving, by an access and mobility management function (AMF) node, a service request message from a terminal device; and sending, by the AMF node, indication information to a control plane node based on the service request message,  classified in H04W36/0011) and are clearly distinguished by distinctly requiring employing starkly different search queries to arrive at the separate inventions.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) wherein the invention of group I require searches H04W76/12 which is distinct from the invention of Group II classified in H04W36/0011; 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643